NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued January 7, 2014
                                   Decided January 24, 2014

                                            Before

                             DIANE P. WOOD, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 13‐1787

UNITED STATES OF AMERICA,                            Appeal  from  the  United  States  District
                      Plaintiff‐Appellee,            Court for the Southern District of Indiana,
                                                     Indianapolis Division.
       v.
                                                     No. 1:11‐cr‐00155
PHILLIP E. MANNEBACH,
                   Defendant‐Appellant.              Sarah Evans Barker, Judge.



                                          O R D E R

    A  jury  convicted  Phillip  Mannebach  of  conspiracy  to  distribute  methamphetamine,
conspiracy to interfere with commerce by extortion, and conspiracy to possess a firearm in
furtherance  of  a  crime  of  violence.  At  trial,  the  government  introduced  evidence  that
Mannebach distributed methamphetamine from June 2010 until his November 2010 arrest.
Further testimony showed that Mannebach kidnapped his stepson, Johnny Jones, and held him
against his will in an attempt to recover $4800 that Jones stole from his dresser drawer. 
No. 13‐1787                                                                                     Page 2

    One  of  the  witnesses  against  Mannebach,  Dustin  Coffey,  testified  pursuant  to  a  plea
agreement. In Coffey’s original plea agreement, he agreed to plead guilty and that the proper
offense level for use at sentencing was 24. After reviewing Coffey’s Presentence Investigation
Report, however, the government determined that the correct offense level was 28. At this
point, Coffey and the government filed an addendum to the plea agreement in which Coffey
agreed to cooperate with the government and the government promised to recommend a three‐
level  departure  from  the  recalculated  offense  level  of  28.  The  government  introduced  the
addendum  on  direct  examination  of  Coffey.  On  cross‐examination,  the  defense  sought  to
introduce the original plea agreement. The government objected on relevance grounds and the
court sustained the objection.

    Mannebach claims the district court erred by (1) refusing to admit into evidence Coffey’s
original  plea  agreement,  (2)  failing  to  inform  the  jury  that  a  claim‐of‐right  defense  could
preclude Mannebach’s liability for extortion, and (3) sentencing Mannebach based on prior
convictions  that  were  neither  charged  in  the  indictment  nor  found  by  the  jury  beyond  a
reasonable doubt. None of these claims merits reversal.

    Mannebach’s first claim hinges on the hypothetical impact of the original plea agreement
on the jury. He suggests that Coffey felt “trapped” by the original plea agreement and thus was
more or less coerced into entering the addendum and testifying for the government. But if
Coffey was “trapped” by anything, it was the government’s realization that they had calculated
his total offense level incorrectly. In order to keep his offense level near the original 24, he had
to agree to testify so the government would recommend a departure to the sentencing judge.
And the entirety of this calculation was represented by the addendum. 
We fail to see what impact introducing the original plea agreement would have had, and
thus, assuming for the sake of argument that it was error to keep it out, any such error was
harmless.

    Mannebach’s second argument similarly lacks merit. He claims the court should have
informed the jury that a claim of right is a valid defense to an extortion charge. But we have
specifically foreclosed this argument outside the labor context. United States v. Castor, 937
F.2d 293, 299 (7th Cir. 1991).

   And as Mannebach himself acknowledges, his final argument is foreclosed by
Almendarez‐Torres v. United States, 534 U.S. 224 (1998).

    Accordingly, we decline to grant Mannebach the relief he requests and AFFIRM the
district court’s decision.